UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 Commission file number 000-04217 ACETO CORPORATION (Exact name of registrant as specified in its charter) New York 11-1720520 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) One Hollow Lane, Lake Success, NY 11042 (Address of principal executive offices) (516) 627-6000 (Registrant’s telephone number, including area code) www.aceto.com (Registrant’s website address) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every interactive data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filer x Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x The registrant had 25,476,346 shares of common stock outstanding as of November 2, 2010. ACETO CORPORATION AND SUBSIDIARIES QUARTERLY REPORT FOR THE PERIOD ENDED SEPTEMBER 30, 2010 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets – September 30, 2010 (unaudited) and June 30, 2010 3 Condensed Consolidated Statements of Income – Three Months Ended September 30, 2010 and 2009 (unaudited) 4 Condensed Consolidated Statements of Cash Flows – Three Months Ended September 30, 2010 and 2009 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Report of Independent Registered Public Accounting Firm 13 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 21 Item 4. Controls and Procedures 22 PART II. OTHER INFORMATION Item 1A. Risk Factors 23 Item 6. Exhibits 24 Signatures 25 Exhibits PART I. FINANCIAL INFORMATION Item 1.Financial Statements ACETO CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except per-share amounts) September 30, June 30, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Investments Trade receivables, less allowance for doubtful accounts (September, $665; June, $1,098) Other receivables Inventory Prepaid expenses and other current assets Deferred income tax asset, net Total current assets Property and equipment, net Property held for sale Goodwill Intangible assets, net Deferred income tax asset, net Other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Short-term bank loans - Accrued expenses Deferred income tax liability Total current liabilities Long-term bank loans Long-term liabilities Environmental remediation liability Deferred income tax liability 44 - Total liabilities Commitments and contingencies (Note 6) Shareholders’ equity: Common stock, $.01 par value, 40,000 shares authorized; 25,644 shares issued;25,445 and 25,415 shares outstanding at September 30, 2010 and June 30, 2010, respectively 256 256 Capital in excess of par value Retained earnings Treasury stock, at cost, 199 and 229 shares at September 30, 2010 and June 30, 2010, respectively ) ) Accumulated other comprehensive income Total shareholders’ equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See accompanying notes to condensed consolidated financial statements and accountants’ review report. 3 ACETO CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (unaudited and in thousands, except per-share amounts) Three Months Ended September 30, Net sales $ $ Cost of sales Gross profit Selling, general and administrative expenses Operating income Other income (expense): Interest expense ) ) Interest and other income, net 8 ) Income before income taxes Income tax provision Net income $ $ Net income per common share $ $ Diluted net income per common share $ $ Weighted average shares outstanding: Basic Diluted See accompanying notes to condensed consolidated financial statements and accountants’ review report. 4 ACETO CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited and in thousands) Three Months Ended September 30, Operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by(used in) operating activities: Depreciation and amortization Non-cash stock compensation Deferred income taxes 62 5 Unrealized gain on trading securities ) ) Earnings on equity investment in joint venture ) - Changes in assets and liabilities: Trade accounts receivable ) Other receivables ) ) Inventory ) Prepaid expenses and other current assets ) ) Other assets ) ) Accounts payable ) ) Accrued expenses and other liabilities ) ) Net cash provided by (used in) operating activities ) Investing activities: Purchase of noncontrolling interest - ) Payments received on notes receivable - 13 Purchases of property and equipment, net ) ) Payments for intangible assets ) ) Net cash used in investing activities ) ) Financing activities: Proceeds from exercise of stock options 77 - Excess tax benefit on stock option exercises and restricted stock 18 - Borrowings of short-term bank loans - Net cash provided by financing activities - Effect of exchange rate changes on cash Net increase (decrease) in cash ) Cash at beginning of period Cash at end of period $ $ See accompanying notes to condensed consolidated financial statements and accountants’ review report. 5 ACETO CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited and in thousands, except per-share amounts) (1)Basis of Presentation The condensed consolidated financial statements of Aceto Corporation and subsidiaries (“Aceto” or the “Company”) included herein have been prepared by the Company and reflect all adjustments (consisting solely of normal recurring adjustments) necessary to present fairly the financial position, results of operations and cash flows for all periods presented.Interim results are not necessarily indicative of results which may be achieved for the full year. The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses reported in those financial statements.These judgments can be subjective and complex, and consequently actual results could differ from those estimates and assumptions.The Company’s most critical accounting policies relate to revenue recognition; allowance for doubtful accounts; inventories; goodwill and other indefinite-lived intangible assets; long-lived assets; environmental and other contingencies; income taxes; and stock-based compensation. These condensed consolidated financial statements do not include all disclosures associated with consolidated financial statements prepared in accordance with U.S. generally accepted accounting principles (GAAP).Accordingly, these statements should be read in conjunction with the Company’s consolidated financial statements and notes thereto contained in the Company’s Form 10-K for the year ended June 30, 2010. (2)Goodwill and Other Intangible Assets Goodwill of $1,830 and $1,730 as of September 30, 2010 and June 30, 2010, relates to the Health Sciences Segment. Changes in goodwill are attributable to changes in foreign currency exchange rates used to translate the financial statements of foreign subsidiaries with respect to the Health Sciences Segment. (3)Stock-Based Compensation In December 2009, the Company granted 51 shares of restricted common stock to its non-employee directors, which vest over one year.In December 2008, the Company granted 97 shares of restricted common stock and 23 restricted stock units to its employees. These shares of restricted common stock and restricted stock units vest over three years. Compensation expense is recognized on a straight-line basis over the employee’s vesting period or to the employee’s retirement eligibility date, if earlier, for restricted stock awards and units.For the three months ended September 30, 2010 and 2009, the Company recorded stock-based compensation expense of approximately $173 and $156, respectively, related to restricted common stock and restricted stock units. As of September 30, 2010, the total unrecognized compensation cost related to restricted stock awards and units is $254. In addition, during the three months ended September 30, 2010, the Company had approximately $47 of stock-based compensation expense related to the modification of certain stock options. The Company’s policy is to satisfy stock-based compensation awards with treasury shares, to the extent available. 6 ACETO CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited and in thousands, except per-share amounts) (4)Net Income Per Common Share Basic income per common share is based on the weighted average number of common shares outstanding during the period.Diluted income per common share includes the dilutive effect of potential common shares outstanding.The following table sets forth the reconciliation of weighted average shares outstanding and diluted weighted average shares outstanding: Three months ended September 30, Weighted average shares outstanding Dilutive effect of stock options and restricted stock awards and units 177 Diluted weighted average shares outstanding There were 1,513 and 1,977 common equivalent shares outstanding as of September 30, 2010 and 2009, respectively, that were not included in the calculation of diluted income per common share for the three months ended September 30, 2010 and 2009, respectively, because their effect would have been anti-dilutive. (5)Comprehensive Income Comprehensive income consists of net income and other gains and losses affecting shareholders’ equity that, under generally accepted accounting principles are excluded from net income.The components of comprehensive income were as follows: Three months ended September 30, Comprehensive income: Net income $ $ Foreign currency translation adjustment Total $ $ The financial statements of the Company’s foreign subsidiaries are translated into U.S. dollars in accordance with generally accepted accounting principles. Where the functional currency of a foreign subsidiary is its local currency, balance sheet accounts are translated at the current exchange rate on the balance sheet date and income statement items are translated at the average exchange rate for the period.Exchange gains or losses resulting from the translation of financial statements of foreign operations are accumulated in other comprehensive income.Where the local currency of a foreign subsidiary is not its functional currency, financial statements are translated at either current or historical exchange rates, as appropriate.The foreign currency translation adjustment for the three months ended September 30, 2010 primarily relates to the fluctuation of the conversion rate of the Euro. The currency translation adjustments are not adjusted for income taxes as they relate to indefinite investments in non-US subsidiaries. 7 ACETO CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited and in thousands, except per-share amounts) (6)Commitments, Contingencies and Other Matters The Company and its subsidiaries are subject to various claims which have arisen in the normal course of business.The impact of the final resolution of these matters on the Company’s results of operations in a particular reporting period is not known.Management is of the opinion, however, that the ultimate outcome of such matters will not have a material adverse effect upon the Company’s financial condition or liquidity. In fiscal years 2009, 2008 and 2007, the Company received letters from the Pulvair Site Group, a group of potentially responsible parties (PRP Group) who are working with the State of Tennessee (the State) to remediate a contaminated property in Tennessee called the Pulvair site. The PRP Group has alleged that Aceto shipped hazardous substances to the site which were released into the environment.The State had begun administrative proceedings against the members of the PRP Group and Aceto with respect to the cleanup of the Pulvair site and the PRP Group has begun to undertake cleanup. The PRP Group is seeking a settlement of approximately $1,700 from the Company for its share to remediate the site contamination. Although the Company acknowledges that it shipped materials to the site for formulation over twenty years ago, the Company believes that the evidence does not show that the hazardous materials sent by Aceto to the site have significantly contributed to the contamination of the environment and thus believes that, at most, it is a de minimus contributor to the site contamination.Accordingly, the Company believes that the settlement offer is unreasonable. The impact of the resolution of this matter on the Company’s results of operations in a particular reporting period is not known.However, management believes that the ultimate outcome of this matter will not have a material adverse effect on the Company’s financial condition or liquidity. The Company has environmental remediation obligations in connection with Arsynco, Inc. (Arsynco), a subsidiary formerly involved in manufacturing chemicals located in Carlstadt, New Jersey, which was closed in 1993 and is currently held for sale.Based on continued monitoring of the contamination at the site and the approved plan of remediation, the Company received an estimate from an environmental consultant stating that the costs of remediation could be between $8,400 and $10,200.Remediation has commenced in fiscal 2010, and as of September 30, 2010 and June 30, 2010, a liability of $8,232 and $8,300, respectively, is included in the accompanying condensed consolidated balance sheets for this matter. In accordance with GAAP, management believes that the majority of costs incurred to remediate the site will be capitalized in preparing the property which is currently classified as held for sale.An appraisal of the fair value of the property by a third-party appraiser supports the assumption that the expected fair value after the remediation is in excess of the amount required to be capitalized. However, these matters, if resolved in a manner different from those assumed in current estimates, could have a material adverse effect on the Company’s financial condition, operating results and cash flows when resolved in a future reporting period. In connection with the environmental remediation obligation for Arsynco, in July 2009, the Company entered into a settlement agreement with BASF Corporation (BASF), the former owners of the Arsynco property. In accordance with the settlement agreement, BASF paid for a portion of the prior remediation costs and going forward, will co-remediate the property with the Company. The contract states that BASF pay $550 related to past response costs and pay a proportionate share of the future remediation costs. Accordingly, the Company had recorded a gain of $550 in fiscal 2009. This $550 gain relates to the partial reimbursement of costs of approximately $1,200 that the Company had previously expensed. The Company also recorded an additional receivable from BASF, with an offset against property held for sale, representing its estimated portion of the future remediation costs. The balance of this receivable for future remediation costs as of September 30, 2010 and June 30, 2010 is $3,704 and $3,735, respectively, which is included in the accompanying, condensed consolidated balance sheets. In March 2006, Arsynco received notice from the EPA of its status as a PRP under the Comprehensive Environmental Response, Compensation and Liability Act (CERCLA) for a site described as the Berry’s Creek Study Area.Arsynco is one of over 150 PRPs which have potential liability for the required investigation and remediation of the site.The estimate of the potential liability is not quantifiable for a number of reasons, including the difficulty in determining the extent of contamination and the length of time remediation may require.In addition, any estimate of liability must also consider the number of other PRPs and their financial strength.Based on prior practice in similar situations, it is possible that the State may assert a claim for natural resource damages with respect to the Arsynco site itself, and either the federal government or the State (or both) may assert claims against Arsynco for natural resource damages in connection with Berry’s Creek; any such claim with respect to Berry’s Creek could also be asserted against the approximately 150 PRPs which the EPA has identified in connection with that site.Any claim for natural resource damages with respect to the Arsynco site itself may also be asserted against BASF, the former owners of the Arsynco property. Since an amount of the liability cannot be reasonably estimated at this time, no accrual is recorded for these potential future costs.The impact of the resolution of this matter on the Company’s results of operations in a particular reporting period is not known.However, management believes that the ultimate outcome of this matter will not have a material adverse effect on the Company’s financial condition or liquidity. 8 ACETO CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited and in thousands, except per-share amounts) A subsidiary of the Company markets certain agricultural chemicals which are subject to the Federal Insecticide, Fungicide and Rodenticide Act (FIFRA).FIFRA requires that test data be provided to the EPA to register, obtain and maintain approved labels for pesticide products. The EPA requires that follow-on registrants of these products compensate the initial registrant for the cost of producing the necessary test data on a basis prescribed in the FIFRA regulations. Follow-on registrants do not themselves generate or contract for the data. However, when FIFRA requirements mandate that new test data be generated to enable all registrants to continue marketing a pesticide product, often both the initial and follow-on registrants establish a task force to jointly undertake the testing effort. The Company is presently a member of several such task force groups, which requires payments for such memberships. In addition, in connection with our crop protection business, the Company plans to acquire product registrations and related data filed with the United States Environmental Protection Agency to support such registrations and other supporting data for five products. The acquisition of these product registrations and related data filed with the United States Environmental Protection Agency as well as payments to various task force groups could approximate $5,700 through fiscal 2011, of which $3,200 and $3,500 has been accrued as of September 30, 2010 and June 30, 2010, respectively. In April 2010, the Company amended its revolving credit agreement with a financial institution (the “ Credit Agreement”), which expires December 31, 2012, and provides for available credit of $25,000.The Credit Agreement replaces the previous revolving credit agreement in its entirety. Under the Credit Agreement, the Company may obtain credit through direct borrowings and letters of credit.Interest under the Credit Agreement is at LIBOR plus 2.00%. At September 30, 2010, we had utilized $5,550 in bank loans.Commercial letters of credit are issued by the Company in the ordinary course of business as requested by certain suppliers.The Company had open letters of credit of approximately $272 and $58 as of September 30, 2010 and June 30, 2010, respectively.The terms of these letters of credit are all less than one year.No material loss is anticipated due to non-performance by the counterparties to these agreements.In addition, the Company has recorded approximately $9,574 and $11,540 of customer advance payments, which are included in accrued expenses in the condensed consolidated balance sheet at September 30, 2010 and June 30, 2010, respectively. (7) Fair Value Measurements GAAP defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly fashion between market participants at the measurement date. GAAP establishes a fair value hierarchy for those instruments measured at fair value that distinguishes between assumptions based on market data (observable inputs) and the Company’s assumptions (unobservable inputs).The hierarchy consists of three levels: Level 1 –Quoted market prices in active markets for identical assets or liabilities; Level 2 –Inputs other than Level 1 inputs that are either directly or indirectly observable; and Level 3 –Unobservable inputs that are not corroborated by market data. 9 ACETO CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited and in thousands, except per-share amounts) On a recurring basis, Aceto measures at fair value certain financial assets and liabilities, which consist of cash equivalents, investments and foreign currency contracts. The Company classifies cash equivalents and investments within Level 1 if quoted prices are available in active markets.Level 1 assets include instruments valued based on quoted market prices in active markets which generally include corporate equity securities publicly traded on major exchanges.Time deposits are short-term in nature and are accordingly valued at cost plus accrued interest, which approximates fair value, and are classified within Level 2 of the valuation hierarchy. The Company uses foreign currency forward contracts (futures) to minimize the risk caused by foreign currency fluctuation on its foreign currency receivables and payables by purchasing futures with one of its financial institutions.Futures are traded on regulated U.S. and international exchanges and represent commitments to purchase or sell a particular foreign currency at a future date and at a specific price.Aceto’s foreign currency derivative contracts are classified within Level 2 as the fair value of these hedges is primarily based on observable forward foreign exchange rates. At September 30, 2010, the Company had foreign currency contracts outstanding that had a notional amount of $29,114. Unrealized gains on hedging activities for the three months ended September 30, 2010 and 2009 was $372 and $589, respectively, and are included in interest and other income, net, in the condensed consolidated statements of income. The contracts have varying maturities of less than one year. As of September 30, 2010 and June 30, 2010, the Company had $369 and $456, respectively, of contingent consideration that was recorded at fair value in the Level 3 category, which related to the acquisition of Andrews Paper & Chemical, Co., Inc., which was completed during fiscal 2010. During the fourth quarter of each year, the Company evaluates goodwill and indefinite-lived intangibles for impairment at the reporting unit level using an undiscounted cash flow model using Level 3 inputs. Additionally, on a nonrecurring basis, the Company uses fair value measures when analyzing asset impairment. Long-lived assets and certain identifiable intangible assets are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable.If it is determined such indicators are present and the review indicates that the assets will not be fully recoverable, based on undiscounted estimated cash flows over the remaining amortization periods, their carrying values are reduced to estimated fair value.Measurements based on undiscounted cash flows are considered to be Level 3 inputs. The following table summarizes the valuation of the Company’s financial assets and liabilities which were determined by using the following inputs at September 30, 2010 and June 30, 2010: Fair Value Measurements at September 30, 2010 Using Quoted Prices in Active Markets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Cash equivalents: Time deposits - $ - $ Investments: Trading securities $ - - Foreign currency contracts-assets (1) - - Foreign currency contracts-liabilities (2) - - Contingent consideration (3) $ Included in “Other receivables” in the accompanying Condensed Consolidated Balance Sheet as of September 30, 2010. (2)Included in “Accrued expenses” in the accompanying Condensed Consolidated Balance Sheet as of September 30, 2010. $301 included in “Accrued expenses” and $68 included in Long-term liabilities in the accompanying Condensed Consolidated Balance Sheet as of September 30, 2010. 10 ACETO CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited and in thousands, except per-share amounts) Fair Value Measurements at June 30, 2010 Using Quoted Prices in Active Markets (Level 1) Significant Other Observable Input (Level 2) Significant Unobservable inputs (Level 3) Total Cash equivalents: Time deposits - $ - $ Investments: Trading securities $ - - Foreign currency contracts-assets (4) - 68 - 68 Foreign currency contracts-liabilities (5) - - Contingent consideration (6) $ Included in “Other receivables” in the accompanying Condensed Consolidated Balance Sheet as of June 30, 2010. (5)Included in “Accrued expenses” in the accompanying Condensed Consolidated Balance Sheet as of June 30, 2010. $388 included in “Accrued expenses” and $68 included in Long-term liabilities in the accompanying Condensed Consolidated Balance Sheet as of June 30, 2010. In January 2010, the FASB issued ASU 2010-06, “Improving Disclosures about Fair Value Measurements,” which provides amendments to the FASB ASC Subtopic 820-10 that require new disclosures regarding (i) transfers in and out of Level 1 and Level 2 fair value measurements and (ii) activity in Level 3 fair value measurements. ASU 2010-06 also clarifies existing disclosures regarding (i) the level of asset and liability disaggregation and (ii) fair value measurement inputs and valuation techniques. The new disclosures and clarifications of existing disclosures are effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements. Those disclosures are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. The disclosure impact of adoption of ASU 2010-06 on the Company’s consolidated financial statements is not material. The carrying values of all financial instruments classified as a current asset or current liability are deemed to approximate fair value because of the short maturity of these instruments.The fair values of the Company’s notes receivable and short-term and long-term bank loans were based upon current rates offered for similar financial instruments to the Company. (8)Other Recent Accounting Pronouncements ASC 810-10 (SFAS No. 167, “Amendments to FASB Interpretation No. 46(R)”) changes the consolidation model for variable interest entities (VIEs). ASC 810-10 requires companies to qualitatively assess the determination of the primary beneficiary of a VIE based on whether the company (1) has the power to direct matters that most significantly impact the VIE’s economic performance, and (2) has the obligation to absorb losses or the right to receive benefits of the VIE that could potentially be significant to the VIE. The adoption of ASC 810-10 on July 1, 2010 did not have any impact on the Company’s consolidated financial statements. 11 ACETO CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited and in thousands, except per-share amounts) (9)Segment Information The Company’s business is organized along product lines into three principal segments: Health Sciences, Specialty Chemicals and Crop Protection. Health Sciences – includes APIs, pharmaceutical intermediates and nutraceuticals. Specialty Chemicals - includes a variety of specialty chemicals used in plastics, resins, adhesives, coatings, food, flavor additives, fragrances, cosmetics, metal finishing, electronics, air-conditioning systems and many other areas. Dye and pigment intermediates are used in the color-producing industries such as textiles, inks, paper, and coatings. Organic intermediates are used in the production of agrochemicals. In addition, Aceto is a supplier of diazos and couplers to the paper, film and electronics industries. The Company changed the name of this segment from Chemicals and Colorants to Specialty Chemicals in 2010 to more accurately reflect the scope of its business activities. Crop Protection - includes herbicides, fungicides and insecticides that control weed growth as well as control the spread of insects and other microorganisms that can severely damage plant growth. The Crop Protection segment also includes a sprout inhibitor for potatoes and an herbicide for sugar cane. The Company’s chief operating decision maker evaluates performance of the segments based on net sales, gross profit and income before income taxes. The Company does not allocate assets by segment because the chief operating decision maker does not review the assets by segment to assess the segments’ performance, as the assets are managed on an entity-wide basis. Three Months Ended September 30, 2010 and 2009: Health Sciences Specialty Chemicals Crop Protection Unallocated Corporate Consolidated
